                                            Case 2:18-cv-01343-GMN-CWH Document 26
                                                                                25 Filed 12/17/18 Page 1 of 3



                                     1   Michael Kind, Esq.
                                         Nevada Bar No.: 13903
                                     2
                                         Kazerouni Law Group, APC
                                     3   6069 S. Fort Apache Rd., Ste. 100
                                         Las Vegas, NV 89148
                                     4
                                         Phone: (800) 400-6808 x7
                                     5   Fax: (800) 520-5523
                                         mkind@kazlg.com
                                     6
                                     7   David H. Krieger, Esq.
                                         Nevada Bar No.: 9086
                                     8
                                         Haines & Krieger, LLC
                                     9   8985 S. Eastern Avenue, Ste. 350
                                         Henderson, NV 89123
                                    10
                                         Phone: (702) 880-5554
                                    11   Fax: (702) 385-5518
                                         Email: dkrieger@hainesandkrieger.com
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         Attorneys for Plaintiff Ramon Ochoa
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                                                UNITED STATES DISTRICT COURT
                                    16                               DISTRICT OF NEVADA
                                    17
                                    18      Ramon Ochoa,                                         Case No. 2:18-cv-01343-GMN-CWH

                                    19                      Plaintiff,                           Stipulation of Dismissal of
                                    20      v.                                                   LexisNexis Risk Solutions, Inc.

                                    21      Equifax Information Services, LLC,
                                    22      et al,

                                    23                      Defendants.
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !1                 CASE NO. 2:18-cv-01343-GMN-CWH
                                            Case 2:18-cv-01343-GMN-CWH Document 26
                                                                                25 Filed 12/17/18 Page 2 of 3



                                     1         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff
                                     2   Ramon Ochoa (“Plaintiff”) and Defendant LexisNexis Risk Solutions, Inc.
                                     3   (“Defendant”) stipulate to dismiss with prejudice Plaintiff’s claims against
                                     4   Defendant only in this matter. Each party will bear its own costs, disbursements,
                                     5   and attorney fees.
                                     6
                                     7   DATED this 17th day of December 2018.
                                     8
                                                 Respectfully Submitted,
                                     9
                                    10           KAZEROUNI LAW GROUP, APC
                                    11
                                                 By: /s/ Michael Kind
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12           Michael Kind, Esq.
                                                 6069 South Fort Apache Road, Suite 100
      Las Vegas, NV 89148




                                    13
                                                 Las Vegas, Nevada 89148
                                    14           Attorneys for Plaintiff
                                    15
                                                 KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                                    16
                                                 By: /s/ Gary E. Schnitzer
                                    17
                                                 Gary E. Schnitzer, Esq.
                                    18           8985 S. Eastern Ave., Suite 200
                                                 Las Vegas, NV 89123
                                    19
                                                 Attorneys for Defendant
                                    20           LexisNexis Risk Solutions, Inc.
                                    21                                          IT IS SO ORDERED.
                                    22
                                                                                DATED this ____
                                                                                            17 day of December, 2018.
                                    23
                                    24
                                    25
                                    26
                                                                                Gloria M. Navarro, Chief Judge
                                    27                                          United States District Court
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !2                 CASE NO. 2:18-cv-01343-GMN-CWH
                                            Case 2:18-cv-01343-GMN-CWH Document 26
                                                                                25 Filed 12/17/18 Page 3 of 3



                                     1                                  CERTIFICATE OF SERVICE
                                     2          I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil
                                     3   Procedure that on December 17, 2018, the foregoing Stipulation was served via
                                     4   CM/ECF to all parties appearing in this case.
                                     5
                                     6                                             KAZEROUNI LAW GROUP, APC
                                     7
                                                                                   By: /s/ Michael Kind
                                     8                                             Michael Kind, Esq.
                                                                                   6069 S. Fort Apache Rd., Ste. 100
                                     9
                                                                                   Las Vegas, NV 89148
                                    10
                                    11
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !3                 CASE NO. 2:18-cv-01343-GMN-CWH
